Dear Chief Judge Ramsey:
This office is in receipt of the request you made for an Opinion from the Attorney General concerning the 41st Judicial District. Your concerns and the Attorney General's responses to those concerns are presented as follows: *Page 2
1. WHEN DOES THE 41ST JUDICIAL DISTRICT, CREATED UNDER LA.REV.STAT.§ 13:621.41. AS PROVIDED IN ACT NO. 621 OF THE LOUISIANA 2006 REGULARSESSION, COME INTO EXISTENCE ?
This Department is of the opinion the 41st Judicial District, legislatively created by La.Rev.Stat. § 13:621.41, will come into existence on January 1, 2009. La.Rev.Stat. § 13:477 delineates the various judicial district throughout Louisiana. It now includes a ¶ (41), the text of which takes effect on January 1, 2009. La.Rev.Stat. §13:477(41) specifically states, "Orleans Parish shall compose the Forty-First District". We accordingly interpret La.Rev.Stat. § 13:477(41) to signify January 1, 2009, as the date upon which the 41st Judicial District will come into existence.
2. WHEN DOES THE CLERK OF THE 41ST JUDICIAL DISTRICT, CREATED UNDERLA.REV.STAT. § 13:751.1. COME INTO EXISTENCE?
This Department is of the opinion the office of the clerk for the 41st
Judicial District, legislatively created by La.Rev.Stat. § 13:751.1, will also come into existence on January 1, 2009. A review of La.Rev.Stat. §13:751.1 indicates it becomes effective on January 1, 2009. We accordingly find the Clerk of the 41st Judicial District shall come into existence on January 1, 2009.
3. IS THE CLERK OF THE CIVIL DISTRICT COURT ENTITLED TO 60% (OF FEESCOLLECTED UNDER LA.REV.STAT. § 13:1213.1) PRIOR TO JANUARY, 2009,UNDER LA.REV.STAT. § 13:841.3, AS PROVIDED IN ACT NO. 621 OF THELOUISIANA 2006 REGULAR SESSION?
This Department is of the opinion the clerk of the Civil District Court is entitled to sixty percent (60%) of the fees collected under la. Rev. Stat. § 13:1213.1 prior to January, 2009, under La.Rev.Stat. § 13:841.3, as provided in Act. No. 621 of the Louisiana 2006 Regular Session. La.Rev.Stat. § 13:841.3 provides:
    The clerk of the Forty-First Judicial District Court shall collect the fees set forth in R.S.  13:1213.1 and shall deposit no less than sixty percent of the amounts collected in the Clerk's Operational Fund. The remaining funds shall be deposited in the Consolidated Judicial Expense Fund.1
And after a thorough review of both La.Rev.Stat. § 13:841.3 and Act 621 of the Louisiana 2006 Regular Session, the Act upon which La.Rev.Stat. §13:841.3 is predicated, we are of the opinion La.Rev.Stat. § 13:841.3
became effective on June *Page 3 
23, 2006, the date Governor Kathleen Babineaux Blanco signed the statute into law.2 This, we feel, is the only reasonable interpretation of the Act in its entirety. While we recognize an initial analysis of the Act's §§ 21(B) and 30 may suggest a conflict in effective dates, we are of the opinion, given the totality of the Act, that June 23, 2006, is the Act's and the statute's effective date. Accordingly, we are of the opinion the Clerk of the Civil District Court is entitled to sixty percent (60%) of fees collected under La.Rev.Stat. § 13:1213.1 prior to January, 2009.
4. FROM JUNE 23, 2006, THE DATE OF ENACTMENT TO JANUARY, 2010, WHO ISTHE CLERK REFERENCED IN LA.REV.STAT. § 13:841.3, AS PROVIDED IN ACT. NO.621 OF THE LOUISIANA 2006 REGULAR SESSION?
This Department is of the opinion the clerk of the Civil District Court and the clerk of the Criminal District Court are the "clerk" referenced in La.Rev.Stat. § 13:841.3, as provided in Act. No. 621 of the Louisiana 2006 Regular Session. Our opinion is based upon the inclusion of § 30 to Act 621 which pertinently provides:
    Until a single clerk for the Forty-First Judicial District Court is elected, the clerk shall mean the clerk of the Civil District Court and the clerk of the Criminal District Court. All fees and costs assessed or collected by the clerk of the Civil District Court or the clerk of the Criminal District Court for the parish of Orleans in effect on the effective date of this Section are continued and shall be assessed and collected in accordance with these provisions. On or after January 1, 2009, the sixty percent in R.S. 13:841.3
may be renegotiated by the clerk and the chief judge of the Forty-First Judicial District Court, but shall not be reduced below fifty percent of the civil filing fees collected by the clerk.3
Based upon our analysis of the aforementioned section of Act 621, we are of the opinion that clerk of the Civil District Court and the clerk of the Criminal District Court are the "clerk" referenced in La.Rev.Stat. § 13:841.3. *Page 4 
If we may be of further assistance, please do not hesitate to contact the undersigned.
  Yours very truly,
  James D. "Buddy" Caldwell Attorney General
  __________________________ DAVID A. YOUNG Assistant Attorney General
  JDC:DAY
1 La.Rev.Stat. § 13:841.3.
2 See La. Atty. Gen. Op. No. 07-0136.
3 § 30, Act. No. 621 of the Louisiana 2006 Regular Session.